Citation Nr: 0520100	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional testicular disability claimed as due to a 
bilateral epididymectomy performed at a VA facility on June 
2, 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from August 1956 to 
February 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Manchester, 
New Hampshire that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for additional testicular disability 
claimed as due to a bilateral epididymectomy performed at a 
VA facility on June 2, 1986. A Board hearing was requested 
and scheduled, but by a statement dated in October 2002, the 
veteran withdrew his hearing request.  

The Board remanded this case for further development in 
November 2003.  That development having been completed, the 
case is now before the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran does not have additional disability affecting his 
testicles as a result of carelessness, negligence, lack of 
proper skill, error in judgment, fault, or an event not 
reasonably foreseeable arising from VA performed bilateral 
epididymectomy on June 2, 1986.  


CONCLUSION OF LAW

The criteria for compensation for additional testicular 
disability claimed as due to a bilateral epididymectomy 
performed at a VA facility on June 2, 1986 have not been met.  
38 U.S.C.A. § 1151 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Pub. L. 106-475, 
114 Stat. 2099 (Nov. 9, 2000), eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letter dated in November 2004 VA's Appeals Management 
Center (AMC) informed the veteran of the evidence needed to 
substantiate his current claim.  This letter as well as the 
statement of the case and supplemental statements of the case 
informed him of who was responsible for obtaining what 
evidence.  In addition, this letter essentially told him that 
if he had any evidence that pertained to his claims, he 
should send it to the RO.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the veteran subsequent 
to the initial rating action currently being appealed.  
However, more recently the Court has held that delayed notice 
is generally not prejudicial to a claimant, and even that the 
lack of VCAA notice prior to initial adjudication of the 
claim is adequately remedied by providing such notice 
thereafter, as was done in this case.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no evidence of prejudice 
from the delayed notice in this case.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is not part of the claims folder. In addition, 
pursuant to the VCAA, the veteran has received a recent VA 
examination.  The examiner had access to all the relevant 
evidence of record and provided the necessary medical 
findings and opinions to evaluate the veteran's current claim 
for benefits under the provisions of 38 U.S.C.A. § 1151.  

I. Factual Basis.  

VA clinical records show treatment in March 1986 for 
complaints of swelling and tenderness in the right testicle.  
Evaluation revealed the left testicle and epididymis to be 
normal.  When seen early in April 1996, the veteran gave a 
one-year history of right epididymal pain.  Reference was 
also made to some left tenderness and evaluation revealed 
slight swelling in the left testicle.  

During a VA hospitalization in May and June 1986, the veteran 
complained of episodic pain and swelling in the scrotum that 
had been increasing over the previous year.  He also 
complained of nocturia for several months, and also reported 
hesitancy and decreased stream force.  A history of a 
vasectomy in 1968 was noted.  Evaluation revealed a palpable 
mass on the lower pole of the right testis with a tense and 
slightly enlarged right epididymis.  A slightly enlarged left 
testicle that was tender to palpation was also reported.  

In the course of the hospitalization the veteran underwent a 
bilateral epididymectomy.  (The record contains a Request for 
Administration of anesthesia and for Performance of 
Operations and other procedures dated on June 1, 1996.  This 
document refers to a bilateral epididymectomy and testicular 
biopsy and is signed by the veteran, as well as by the VA 
physician who performed the surgery.)  After the procedure 
the veteran's post operative course was described as 
uneventful with minimal to moderate drainage from Penrose 
drains. The left Penrose drain was removed on the first 
postoperative day and the right Penrose drain was removed on 
the second postoperative day without incident.  The veteran 
was discharged on the third postoperative day.  The discharge 
diagnoses included post-vasectomy syndrome/ epididymal pain.  

VA again saw the veteran as an outpatient in late June 1986, 
at which time he was noted to have swelling of the right 
testicle and a small accumulation of fluid.  When seen in 
July 1986 it was noted that the veteran was much improved, 
but he had complaints of nocturia and decreased stream.  
During treatment the following September it was reported that 
the veteran's extreme discomfort was gone.  In March 1987 it 
was reported that the previous complaints of epididymal pain 
was gone.  

A clinical record of October 1988 noted that the discomfort 
in the cords after the epididymectomy had subsided, but was 
still present.  Some discomfort in the scrotum was noted in 
March 1989. 

A December 1993 VA testicle ultrasound showed no detectable 
left epididymis, an 8 millimeter lesion in the right 
epididymal head due to a probable post surgical or 
inflammatory change, and a 1.7 hypoechoic lesion in the 
superior pole of the right testes that was suspected dilated 
efferent and seminiferous tubules.   

A scrotal ultrasound in June 1994 showed prominent tubules in 
the right testicular area unchanged since a December 1993 
study.  This was probably a normal variant, but there was 
also a small degree of fluid in the right scrotum thought to 
be a hydrocele.  In August 1995 the veteran was seen for the 
treatment of orchalgia since his epididymectomy.  In 
September 1995 it was noted that there was no evidence of 
nerve entrapment to explain his left testicular pain.  

During VA outpatient treatment in January 1996 it was 
reported that no pathology was seen to account his scrotal 
pain.  Examination revealed definite tenderness in the area 
of the superior pole of the left testes.  During outpatient 
treatment in October 2001 the veteran reported residual 
discomfort due to "botched" surgery that he said was 
performed by a medical student.  In August 2002 the veteran 
complained of a slow stream and nocturia.  

The veteran was seen in June and July 2004 for chronic left 
scrotal pain ever since a bilateral epididymectomy.  He said 
that he developed this problem immediately after his 1986 
surgery and he said the pain was unchanged over the years.  
Evaluation of the testes revealed testes, but no masses.  
There was no discrete epididymal tissue was found and no 
testicular lesions, or atrophy was noted and there was no 
discrete cysts or paretesticuar lesions were noted.  .  

During a May 2004 VA examination the veteran said that he had 
endured pain in the scrotum bilaterally for the previous 16 
years.  It was said to have not improved, but had not become 
intractable.  He said that it was more severe on sexual 
arousal or during intercourse.  It did not curtail daily 
activities although he did report that it did curtail some 
heavy physical activities.  

Evaluation of the genitalia indicated a fait scrotal scar.  
No intra-testicular masses were identified, but there was a 
suggestion of some paratesticular tissue, especially on the 
left.  A scrotal ultrasound failed to reveal the presence of 
residual epididymal tissue.  It was reported that the veteran 
had not received any medical therapy for his complaint since 
deterioration in his relationship with his attending 
urologist at the VA. 

The examining physician noted that the veteran contended that 
he had consented to, or at least believed he had consented 
to, surgery for only a right scrotal exploration and 
epididymectomy in 1986, and that he did not consent to the 
removal of his left epididymis since it was not symptomatic.  

The doctor said that the problem of testicular pain is a 
difficult one and that it was certainly reasonable to assume 
that the veteran suffered from post vasectomy syndrome.  When 
lateralized to one side the treatment generally is a solitary 
or single vasoepididymectomy.  Bilateral pain or discomfort 
would indicate the need for bilateral surgical treatment.  
The doctor opined that the diagnosis and treatment seemed to 
be appropriate for bilateral pain syndrome.  

The veteran was seen in June and July 2004 for chronic left 
scrotal pain ever since a bilateral epididymectomy.  He said 
that he developed this problem immediately after his 1986 
surgery and he said the pain was unchanged over the years.  
Evaluation of the testes revealed testes, but no masses.  
There was no discrete epididymal tissue was found and no 
testicular lesions, or atrophy was noted and there was no 
discrete cysts or paretesticuar lesions were noted.  .  

II.	Legal Analysis.  

It is noted that 38 U.S.C.A. § 1151 was amended for claims 
filed on or after October 1, 1997. See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996). Since the veteran's 38 
U.S.C.A. § 1151 claims were filed after that date, the 
amended 38 U.S.C.A. § 1151 applies to this case. See 38 
U.S.C.A. § 1151 (West. 2002).

Although VA rescinded 38 C.F.R. § 3.361, which was intended 
to be a final rule implementing 38 U.S.C.A. § 1151 claims, 
the statute from which it derived is currently the law. It is 
also noted parenthetically that effective September 2, 2004, 
new regulation will go into effect implementing the current 
provisions of 38 U.S.C.A. § 1151. 69 Fed. Reg. 46,426 (Aug. 
3, 2004) (to be codified at 38 C.F.R. § 3.361). The 
regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

Under 38 U.S.C.A. § 1151, as amended, where any veteran 
suffers an injury, or aggravation of an injury, as a result 
of VA hospitalization, medical, or surgical treatment, and 
such injury or aggravation results in additional disability 
or death, disability or death compensation and dependency and 
indemnity compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service- 
connected.  Additionally, it is required that the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

This amended rule includes a fault requirement, or in the 
alternative a requirement that the additional disability be 
"unforeseen," but does not alter the requirement that 
additional disability is "proximately due" to VA action. 

The evidence as to whether the surgery resulted in additional 
disability is equivocal.  The record shows that the veteran 
reported little or no pain or other symptomatology in the 
years immediately following his 1986 surgery.  The July 2004, 
examination, however, seems to recognize pain as having 
arisen as a result of the surgery.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (holding that pain without an 
identifiable underlying malady or condition does not 
constitute a disability).

There is, however, no competent evidence of carelessness, 
negligence, lack of proper skill, error in judgment, fault, 
or an event not reasonably foreseeable.

The July 2004, examiner noted that pain was a foreseeable 
event from the 1986 surgery.

Review of the record indicates that the veteran had been 
experiencing swelling and tenderness in the right testicle 
prior to his June 1986 VA bilateral epididymectomy and he 
some tenderness and slight swelling in the left testicle was 
also noted prior to this procedure. The record further shows 
that, contrary to the veteran's recent assertions, he did 
consent to a bilateral epididymectomy and testicular biopsy 
prior to the June 1986 surgery.  

The record further reveals that the procedure in question was 
performed by a VA physician and not, as the veteran believes 
by a medical student.  Moreover, as noted by a VA physician 
after a recent examination ands review of the record, the 
diagnosis rendered and treatment performed during that 
surgery was appropriate for bilateral pain syndrome.  

While the recent examiner did raise a question as to whether 
the veteran had consented to bilateral surgery, the 
subsequently obtained release and consent, shows that the 
veteran consented to the surgery.

In view of the above, the Board must conclude that even if 
current pain could be viewed as a residual of the 1986 
surgery, this symptom was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, fault, 
or an event not reasonably foreseeable.  Accordingly, 
entitlement to compensation for under the provisions of 38 
U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional testicular disability claimed as due to a 
bilateral epididymectomy performed at a VA facility on June 
2, 1986, is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


